United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 19-1829
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                               Rodney Phillip Hill

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                          Submitted: December 6, 2019
                           Filed: December 11, 2019
                                 [Unpublished]
                                 ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Rodney Hill appeals the district court’s 1 order denying his motion for a
sentence reduction under Amendment 782 to the Sentencing Guidelines. See

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
18 U.S.C. § 3582(c)(2). He has also moved for leave to proceed pro se, and his
attorney has asked to withdraw.

       We conclude that Hill was ineligible for relief because his pre- and post-
Amendment Guidelines ranges were the same. See 18 U.S.C. § 3582(c)(2)
(providing that a court may reduce a term of imprisonment that is based on “a
sentencing range that has subsequently been lowered” (emphasis added)); see also
United States v. Baylor, 556 F.3d 672, 673 (8th Cir. 2009) (per curiam) (holding that
a district court lacks the authority to reduce a sentence under section 3582(c)(2) if
the relevant amendment does not lower the applicable Guidelines range). We
accordingly affirm the judgment, grant his attorney permission to withdraw, and
deny Hill’s motion.
                         ______________________________




                                        -2-